          Case 1:20-cv-00329-JDB Document 17 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
ROBERT A. MCNEIL,


               Plaintiff,

   v.                                                Civil A. No. 20-0329 (JDB)

U.S. DEPARTMENT OF STATE,

               Defendant.


                    PLAINTIFF’S NOTICE OF ERRATA REGARDING

              AMENDED RULE 15(a)(2) MOTION FOR LEAVE OF COURT

               TO AMEND COMPLAINT AND FOR EXTENSION OF TIME

The Court is requested to Notice an error in the title of the previously filed document entitled

AMENDED RULE 15(a)(2) MOTION FOR LEAVE OF COURT TO AMEND

COMPLAINT AND FOR EXTENSION OF TIME.

I inadvertently left off the word “AMENDED”.

A corrected version of the document will be filed following the filing of this Notice.

Dated: September 21, 2020

Respectfully submitted,




Robert A. McNeil
729 Grapevine Hwy #148
Hurst, TX 76054
713-806-5199
bob.mcneil49@gmail.com




                                                 1
          Case 1:20-cv-00329-JDB Document 17 Filed 09/21/20 Page 2 of 2




                                      Verification/Declaration

Comes now Robert McNeil, declaring under penalty of perjury, pursuant to 28 U.S.C. §1746, that
“All the facts stated in the foregoing “PLAINTIFF’S NOTICE OF ERRATA REGARDING
AMENDED RULE 15(a)(2) MOTION FOR LEAVE OF COURT TO AMEND
COMPLAINT AND FOR EXTENSION OF TIME” are absolutely true and correct to the very
best of my knowledge and belief, that I have personal knowledge of almost every fact alleged, that
they are material, admissible, that I am competent to testify thereto. Every fact stated above, and
every inference derived therefrom, concerning the IRS record falsification program which was
used to justify initiating this case, are absolutely true and correct, and I am presenting this
Declaration under penalty of perjury.

Further, not knowing whether Texas, where I live, is technically “within” or “without” “the United
States”, since that entity has been defined in many varying ways, I request the Court makes that
determination, (and appoint counsel at its earliest convenience to ensure no technical default
deprives me of the substantive justice I respectfully demand!).

That said, if Texas is “without” “the United States”, as that entity is defined by this Court: “I
declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C. §1746 that
every material fact, and inferences derived therefrom, presented in the foregoing Complaint, is
true and correct.”

If Texas is “within” “the United States”, its territories, possessions, or commonwealths, as that
entity is defined by this Court: “I also declare (or certify, verify, and state) under penalty of perjury
that every material fact, and inferences derived therefrom, presented in the foregoing Complaint,
is true and correct.”

So HELP ME GOD.


Executed on September 21, 2020



Robert A. McNeil




                                                   2
